                                                                                                                         -y    'C'~v::>        \..J Q           (iJ1V1S pUV      tOp) III
                                                                                                               (iJ1Vp)   UO P:::lA!:::l:):::ll
                                                                                                                                           SRM.lUtllltlM S!lU
                             iJ[1J1 pUV iJlUVU   PiJluJ.Jcl
                                                                                                                                                  ~GOG/9G/£O
                                                              "pnpUO~ aA!ldnJs!o pue ApapJOS!OU!a6e6u3 pue AlPOlHnV'
    InjMellnOlH!M spunoJE) JO6u!PI!ns pap!JlSa~ AUe U! 6u!u!ewa~ JO6upalu3 AI6U!MOU)l- (G) pue (~)(e)GgH §§ "~"S"n 8~
                                                            6u!paaoOJd le!oYJOue JO UO!lOnJlsqo- (G)(o)G~g~ § "~"S"n 8~
                                                                                                               :SMOnOJ Stl P:::lq!l:)S:::lPA[J:::l!lq S! :::lSU:::lJJO
                                                                                                                                                                     S!lU
lIDOJ :::ll{lJO 1:::lP10 0      :::l:)!l0N UO!ltlIO!A 0          uOH!l:::ld UO!ltlIO!A :::lStl:::lPM:p:::ls!Al:::ldns 0          U0!l!l:::ld UO!ltlIO!A UO!lllq01d                     0
         lU!tlldwoJ     ~        UO!ltlUllOJUl ~U!p:::ls1:::ldns 0           u0!ltlUlloJUl    0         lU:::lWP!PUI ~U!P:::ls1:::ldns 0                          lU:::lUlP!PUI 0
                                            :lID0:) :::ll{ll{HM p:::llY lU:::lUID:>0P~U!MOnOJ :::ll{lUO P:::lStlq UO!ltlIO!A 10 :::lSU:::lJJO
                                                                                                                                            Utl JO P:::lSo:):)tl S! Ol{M
                                                                                                      NV'II\I)I~V'r ~nH.l~V'                   (piJ1SiJ.i.iV iJq 01 uos.JiJdJo    iJIUVU)
    AtlPP AltlSS:::l:):::luunln0l{l!M :::l~pnf :::lltlllS!~tlW S:::lllllS P:::ll!Ufi tl :::llOJ:::lq~U!lq pUll lS:::llltl 0l U'JIUNVWWO;)                IDlY IlO.i\.
                                                                 .LNVIDIV M. .LSIDnIV
                                                                                     (
                                                                                     (
    .lN~~\fM J.S3~~\f/M lNIV'ldV'JO~) ;UOndIJOSao                                    (
                              ~ZOZ/9Z/£ :alea u6!ss'lf                               (                                   NV'II\I)I~V'r ~nH.l~N
             lae4~!V\I"8 'I\QAJ,eH a6pnr :01 pau6!ssv                                (
                                 optOo·rw- ~Z;~ :ase~                                (                                                    "A
                                                                                                                    ll:)!l:::lWV JO S:::lllllS P:::ll!Ufi
                                                 ~ID10J~Jrn~SIa SH~V~SaH~INn
                        Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 1 of 12
                 Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 2 of 12



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                           ORLANDO DIVISION

 UNITED STATES OF AMERICA

   VS.                                                                         CASE NO. 6:21-mj-1280-DCI

 ARTHUR JACKMAN


                                                                                            AUSA: Karen Gable

                                                                            Defense Attorney: Brian Phillips, CJA

JUDGE:                DANIEL C. IRICK                      DATE AND TIME:                       March 30, 2021
                      United States Magistrate Judge                                              2:08-2:25PM
                                                                                                    17 minutes
Courtroom:            5C                                   TOTAL TIME:

DEPUTY CLERK:         N. Rodriguez                         REPORTER:                                     Digital
                                                                                    Orlando_Digital_Transcripts
                                                                                           @flmd.uscourts.gov
INTERPRETER:          None                                 PRETRIAL/PROB:                         Ivette Suarez


                                               CLERK’S MINUTES
                                         INITIAL APPEARANCE (RULE 5C)

 Rule 5c – District of Columbia
 Case called, appearances made, procedural setting by the Court.
 No issue as to competency.
 Court advises defendant of his rights.
 Government advises defendant of the counts in the Complaint and of the potential penalties.
 Defendant requests court appointed counsel; Court appoints Brian Phillips for proceedings in the MDFL.
 Government does not seek detention.
 Defendant is released with conditions as set forth in the Order Setting Conditions of Release.
 Court advises defendant of his rights, including Rule 20 rights.
 Court adjourned. (2:22PM)
 Court back in session. (2:24PM)
 Court advises government of the requirements pursuant to the Due Process Protections Act.
 Defendant waives identity hearing and production of warrant.
 Defendant requests a preliminary hearing in this district. Hearing to be set by separate notice.
 Court adjourned.




                                                  Page 1 of 1
Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 3 of 12
                 Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 4 of 12




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                        ORLANDO DIVISION

 UNITED STATES OF AMERICA

                            VS.                                           CASE NO. 6:21-mj-1280-DCI

 ARTHUR JACKMAN


                                                                                    AUSA: Karen Gable

                                                           Defense Attorney: Brian Phillips, CJA Counsel

JUDGE:               DANIEL C. IRICK                    DATE AND TIME:                  April 20, 2021
                     United States Magistrate Judge                                     11:02-11:07AM

Courtroom:           5C                                 TOTAL TIME:                           5 minutes

DEPUTY CLERK :       N. Rodriguez                       REPORTER:                              Digital
                                                                           Orlando_Digital_Transcripts
                                                                                   @flmd.uscourts.gov
INTERPRETER:         None                               PRETRIAL/PROB:                 No Appearance


                                             CLERK’S MINUTES
                                  HEARING   REPRELIMINARY EXAMINATION

 Case called, appearances made, procedural setting by the Court.
 Defense makes oral motion to extend the deadline of the preliminary examination hearing pursuant to
 Fed. Rules of Crim. Procedure 5.1d.
 Court grants motion; preliminary examination deadline extended until May 11, 2021; order to enter.
 Government makes oral motion that the Court order defendant to appear in the District of Columbia for
 an initial appearance on April 23. 2021 at 1:00 PM; Court grants motion; it is So Ordered.
 Court adjourned.




                                                 Page 1 of 1
Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 5 of 12
Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 6 of 12
                    Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 7 of 12
                                       UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF FLORIDA
                                      George C. Young Courthouse and Federal Building
                                                401 West Central Boulevard
                                                    Orlando, FL 32801
                                                  www.flmd.uscourts.gov
Elizabeth M. Warren                                                                              Benjamin C. Wynn
Clerk of Court                                                                            Orlando Division Manager


UNITED STATES OF AMERICA

VS.                                                                CASE NO: 6:21-mj-1280-DCI

ARTHUR JACKMAN


                                  NOTICE OF SURRENDERED U.S. PASSPORT

To:     U.S. Department of State
        CA/PPT/L/LA
        44132 Mercure Circle
        PO Box 1227
        Sterling, VA 20166-1227

       PURSUANT to the Court’s order entered on March 30, 2021 in the above styled case, the Defendant’s
passport, Number 592414087 was surrendered to the custody of the Clerk of Court on April 1, 2021. The
defendant is not permitted to apply for the issuance of another passport during the pendency of this action.

                          Defendant’s date of birth:         May 4, 1990

                          Defendant’s place of birth:        Florida, USA

                          Passport issued to:                Arthur Stanley Jackman

                          Date of issuance:                  December 20, 2018


                                                                 ELIZABETH M. WARREN, CLERK

                                                                 By Tiffany Palmer
                                                                 Tiffany Palmer, Deputy Clerk
April 1, 2021

Original to Case File
c:       Counsel and Unrepresented Defendant
         Pretrial Services (if before Judgment)
         Probation Office (if after Judgment)
         Appropriate Agency Listed Above
         Passport Coordinator
                   Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 8 of 12
                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                George C. Young Courthouse and Federal Building
                                          401 West Central Boulevard
                                              Orlando, FL 32801
                                            www.flmd.uscourts.gov
Elizabeth M. Warren                                                                            Benjamin C. Wynn
Clerk of Court                                                                          Orlando Division Manager


UNITED STATES OF AMERICA

vs.                                                                          Our Case No. 6:21-mj-1280- DCI

ARTHUR JACKMAN


                    NOTICE OF TRANSFERRING SURRENDERED PASSPORT
                                 TO ANOTHER DISTRICT


        PURSUANT to the Court’s order entered in the above styled case, the Defendant’s passport was
surrendered to the custody of the Clerk of Court. The defendant was ordered to appear in the District of Columbia
District Court where the prosecution is pending. The passport is therefore transmitted to your district.

                                                            ELIZABETH M. WARREN, CLERK

                                                            By Tiffany Palmer
                                                            Tiffany Palmer, Deputy Clerk
April 1, 2021

c: Passport file
      Case 1:21-cr-00378-TJK Document 10 Filed 04/21/21 Page 9 of 12



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                                 CASE NO: 6:21-mj-1280-DCI

ARTHUR JACKMAN


                 FINDINGS AND ORDER ON REMOVAL PROCEEDINGS
                       PURSUANT TO RULE 5(C), FED.R.CRIM.P.
        Arthur Jackman, having been arrested and presented before me for removal proceedings pursuant to

Rule 5(c), Federal Rules of Criminal Procedure, and having been informed of the rights specified in Rule

5(d) thereof, and of the provisions of Rule 20, the following has occurred of record.

        An Initial Appearance on the Rule 5(c) Complaint from District of Columbia was held
        on March 30, 2021.

        After hearing the evidence, and based on the defendant's waiver of identity hearing, I
        find that ARTHUR JACKMAN is the person named in the warrant for arrest, a copy of
        which has been produced.

        No preliminary hearing has been held because the defendant elects to have the
        preliminary hearing conducted in the district in which the prosecution is pending.

        It is, therefore,

        ORDERED that ARTHUR JACKMAN be held to answer in the district court in which the

prosecution is pending. The Defendant was ordered released on conditions of pretrial release.

        DONE and ORDERED in Chambers in Orlando, Florida on April 20, 2021.




Copies furnished to:
United States Attorney
Counsel of Record
5/17/2021              Case 1:21-cr-00378-TJK
                                         Electronic Document         10
                                                    Case Filing | U.S.      Filed
                                                                       District Court04/21/21
                                                                                     - Middle DistrictPage     10 of 12
                                                                                                      of Florida


                                     Query       Reports             Utilities   Help    What's New      Log Out

                                                                                                                              BOND

                                   U.S. District Court
                           Middle District of Florida (Orlando)
               CRIMINAL DOCKET FOR CASE #: 6:21-mj-01280-DCI All Defendants


 Case title: USA v. Jackman                                                             Date Filed: 03/30/2021
 Other court case number: 1:21-mj-340 District of Columbia                              Date Terminated: 04/20/2021


 Assigned to: Magistrate Judge Daniel C.
 Irick

 Defendant (1)
 Arthur Jackman                                                         represented by Brian Phillips
 TERMINATED: 04/20/2021                                                                Ruden, McClosky, Smith, Schuster &
                                                                                       Russell, P.A.
                                                                                       111 N. Orange Ave., Suite 1750
                                                                                       Orlando, FL 32801
                                                                                       407/244-8001
                                                                                       Email: brian.phillips@phillips-law-
                                                                                       firm.com
                                                                                       LEAD ATTORNEY
                                                                                       ATTORNEY TO BE NOTICED
                                                                                       Designation: CJA Appointment

                                                                                        A. Brian Phillips
                                                                                        A. Brian Phillips, PA
                                                                                        912 Highland Ave
                                                                                        Orlando, FL 32803
                                                                                        407-872-0777
                                                                                        Fax: 407-872-0704
                                                                                        Email: brian.phillips@phillips-law-
                                                                                        firm.com
                                                                                        ATTORNEY TO BE NOTICED

 Pending Counts                                                                         Disposition
 None

 Highest Offense Level (Opening)
 None

 Terminated Counts                                                                      Disposition
 None

 Highest Offense Level (Terminated)
https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?962133548623662-L_1_0-1                                                              1/3
5/17/2021              Case 1:21-cr-00378-TJK
                                         Electronic Document         10
                                                    Case Filing | U.S.      Filed
                                                                       District Court04/21/21
                                                                                     - Middle DistrictPage     11 of 12
                                                                                                      of Florida

 None

 Complaints                                                                          Disposition
 18:1512.F TAMPERING OR
 DESTRUCTION OF RECORDS AND
 DOCUMENTS



 Plaintiff
 USA                                                                 represented by Karen L. Gable
                                                                                    US Attorney's Office - FLM*
                                                                                    Suite 3100
                                                                                    400 W Washington St
                                                                                    Orlando, FL 32801
                                                                                    407/648-7500
                                                                                    Email: karen.gable@usdoj.gov
                                                                                    LEAD ATTORNEY
                                                                                    ATTORNEY TO BE NOTICED
                                                                                    Designation: Retained

  Date Filed            #     Docket Text
  03/30/2021             1 Arrest pursuant to Rule 5(c)(2) of Arthur Jackman from the District of Columbia.
                           (Attachments: # 1 Complaint, # 2 Order to Seal)(RN) (Entered: 03/30/2021)
  03/30/2021             2 Minute Entry for In Person proceedings held before Magistrate Judge Daniel C. Irick:
                           INITIAL APPEARANCE in Rule 5(c)(3) proceedings held on 3/30/2021 as to Arthur
                           Jackman from the District of Columbia. (Digital) (RN) (Entered: 03/30/2021)
  03/30/2021             3 ***CJA 23 Financial Affidavit by Arthur Jackman. (RN) (RN). (Entered: 03/30/2021)
  03/30/2021             4 ORDER Setting Conditions of Release as to Arthur Jackman. Signed by Magistrate
                           Judge Daniel C. Irick on 3/30/2021. ctp(RN) (Entered: 03/31/2021)
  03/30/2021             6 Unsecured Appearance BOND entered as to Arthur Jackman in amount of $ 25,000. (RN)
                           (Entered: 04/01/2021)
  03/31/2021             5 ORDER of Appointment of CJA Counsel as to Arthur Jackman: Appointment of
                           Attorney Brian Phillips. Signed by Magistrate Judge Daniel C. Irick on 3/30/2021.
                           ctp(RN) (Entered: 03/31/2021)
  04/01/2021             8 Receipt for Surrender of Passport as to Arthur Jackman Passport Number 592414087
                           issued by USA (TNP) (Entered: 04/01/2021)
  04/01/2021             9 TRANSFER of passport number 592414087 to District of Columbia District Court via
                           USPS Certified Mail (tracking # 7014 2870 0000 3068 2235) as to Arthur Jackman.
                           Country: USA. (TNP) (Entered: 04/01/2021)
  04/01/2021           10 NOTICE OF HEARING as to Arthur Jackman: Preliminary Examination set for 4/20/2021
                          at 10:00 AM in Orlando Courtroom 5 C before Magistrate Judge Daniel C. Irick. ctp(RN)
                          (Entered: 04/01/2021)
  04/15/2021           11 NOTICE OF RESCHEDULING HEARING (AS TO TIME ONLY): The Preliminary
                          Examination hearing previously scheduled for 4/20/21 is rescheduled as to Arthur
                          Jackman. New hearing time: Preliminary Examination set for 4/20/2021 at 11:00 AM in

https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?962133548623662-L_1_0-1                                                        2/3
5/17/2021              Case 1:21-cr-00378-TJK
                                         Electronic Document         10
                                                    Case Filing | U.S.      Filed
                                                                       District Court04/21/21
                                                                                     - Middle DistrictPage     12 of 12
                                                                                                      of Florida

                          Orlando Courtroom 5 C before Magistrate Judge Daniel C. Irick. ctp(RN) (Entered:
                          04/15/2021)
  04/16/2021           12 WAIVER of Rule 5 & 5.1 Hearings hearing by Arthur Jackman. (Phillips, A.) (Entered:
                          04/16/2021)
  04/19/2021           13 ENDORSED ORDER as to Arthur Jackman re 12 Waiver of Rule 5 / 5.1 Hearing
                          filed by Arthur Jackman. Fed.R.Crim.P. 5.1(c) requires that, absent waiver of the
                          hearing, the Court "must" hold a preliminary hearing "not later than 21 days if [the
                          defendant is] not in custody." Thus, the hearing must be held by 4/20/2021, and
                          remains scheduled here. To the extent the Defendant attempts on the eve of the
                          hearing to cancel the hearing but to preserve the right to hold the hearing in another
                          district at a time that would be in violation of Rule 5.1(c) by typing additional text
                          into the standard waiver form, that request is denied. Signed by Magistrate Judge
                          Daniel C. Irick on 4/19/2021. (Irick, Daniel) (Entered: 04/19/2021)
  04/20/2021           14 Minute Entry for In Person proceedings held before Magistrate Judge Daniel C. Irick:
                          Hearing held re Preliminary Examination on 4/20/2021 as to Arthur Jackman. (Digital)
                          (RN) (Entered: 04/20/2021)
  04/20/2021           15 ORAL MOTION to Extend deadline for preliminary examination hearing pursuant to Fed.
                          Rules of Criminal Procedure 5.1(d), by Arthur Jackman. (RN) (Entered: 04/20/2021)
  04/20/2021           16 ORAL ORDER granting 15 Motion to Extend deadline for preliminary examination
                          hearing pursuant to Fed. Rules of Criminal Procedure 5.1(d) as to Arthur Jackman
                          (1). Deadline extended until May 11, 2021. Signed by Magistrate Judge Daniel C.
                          Irick on 4/20/2021. (RN) (Entered: 04/20/2021)
  04/20/2021           17 ORDER OF REMOVAL pursuant to Rule 5(c)(3) to the District of Columbia as to
                          Arthur Jackman. Signed by Magistrate Judge Daniel C. Irick on 4/20/2021. ctp(RN)
                          (Entered: 04/20/2021)
  04/20/2021                  NOTICE to District of Columbia of a Rule 5 or Rule 32 Initial Appearance as to Arthur
                              Jackman regarding your case number: 1:21-mj-340. Using your PACER account, you may
                              retrieve the docket sheet and any documents via the case number link. No
                              documents/record will be sent. If you require certified copies of any documents please
                              send a request to InterdistrictTransfer_FLMD@flmd.uscourts.gov. If you wish the court to
                              use a different email address in the future, please send a request to update your address to
                              InterdistrictTransfer_TXND@txnd.uscourts.gov. (RN) (Entered: 04/20/2021)




https://flmd-ecf.sso.dcn/cgi-bin/DktRpt.pl?962133548623662-L_1_0-1                                                           3/3
